DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11-29-2021 is acknowledged.  Additionally, the examiner notes that Applicant has amended the claims so that all the claims read on the elected Invention, therefore, no claims are currently withdrawn.

Information Disclosure Statement
The information disclosure statement filed 05-17-2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In the 05-17-2021 IDS, there is no copy of the KLICHE, KURT, et al., "Sensorsystem zur thermischen Gasanalyse von Gasgemischen” reference.
Also, there are no English copies of the following references:
SENSIRION THE SENSOR COMPANY , "Sensirion", CMOSens Technology.

BAEHR, H. D., et al., "Warme- und Stoffiibertragung"”, 6. neu bearbeitete Auflage ed Springer-Verlag, 2008.
HANS DIETER, et al., "WarmeUndStoffaibertragung", Inhaltsverzeichnis, 1994, 21 Pages.
BAEHR, HANS DIETER, et al., "WarmeUndStoffibertragung", Inhaltsverzeichnis, 1998, 21 Pages.
(as indicated by the strikethrough on the IDS, these references have not been considered).

Claim Objections
Claims 1, 18, and 19 are objected to because of the following informalities, and should be:
“A gas 

Claim 16 is objected to because of the following informalities, and should be:
“A method 

Claims 2-15 are objected to because of the following informalities, and should be:
“The gas 

Claim 17 is objected to because of the following informalities, and should be:
The method 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9-11, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooishi (EP 2,645,089 – listed on Applicant’s 10-19-2021 IDS).

Regarding claims 1, 16, 18, and 19, Ooishi discloses (Figs. 1 and 3) a gas sensor (see par. [0006]; Fig. 1), comprising:
a membrane 65 (diaphragm: [0011]);
a heating element 61 [0011] arranged in or on the membrane 65 (as shown in Figs. 1 and 3) between a first discontinuation area of the membrane (i.e. the portion of the diaphragm 65 between the heater 61 and the first temperature sensor 62: see Figs. 1 and 3) and a second discontinuation area of the membrane (i.e. the portion of the diaphragm 65 between the heater 61 and the second temperature sensor 63: see Figs. 1 and 3), 
wherein the first discontinuation area of the membrane 65 comprises at least one discontinuation of the membrane (i.e. a plurality of holes: [0012]; see Figs. 1 and 3), and 
a first temperature sensor structure 62 [0011] (Re. claim 18: a first thermal element structure 62 having a hot end – i.e. the side of 62 closer to the heater 61: see Figs. 1 and 3) arranged at least partially in or on the membrane 65 (as shown in Figs. 1 and 3) on a side of the first discontinuation area of the membrane opposite to the heating element 61 (as shown in Figs. 1 and 3); and
a second temperature sensor structure 63 [0011] (Re. claim 18: a second thermal element structure 63 having a hot end – i.e. the side of 63 closer to the heater 61: see Figs. 1 and 3) arranged at least partially in or on the membrane 65 (as shown in Figs. 1 and 3) on a side of the second discontinuation area of the membrane opposite to the heating element 61 (as shown in Figs. 1 and 3).
The apparatus of Ooishi, as applied above in the rejection of claims 1, 18, and 19, would perform the method and meet the limitations of claim 16, and further discloses heating a heating element 61 [0013]; conducting heat via a gas mixture [0013], wherein more heat is conducted from the heating element to a first temperature sensor structure and to a second temperature sensor structure via the gas mixture surrounding the gas sensor than via a membrane (implicit), and detecting a heating transfer by means of the hot ends of a first temperature sensor structure [0013].

Regarding claim 3, Ooishi discloses (Figs. 1 and 3) the first temperature sensor structure 62 is a first thermal element structure (temperature detector: [0011]) having a hot end (i.e. the 

Regarding claim 5, Ooishi discloses (Figs. 1 and 3) the hot end of the first thermal element structure 62 reaches up to an edge of the first discontinuation area of the membrane (since the first discontinuation area is defined as the portion of the diaphragm 65 between the heater 61 and the first temperature sensor 62: see Figs. 1 and 3), and wherein the hot end of the second thermal element structure 63 reaches up to an edge of the second discontinuation area of the membrane (since the second discontinuation area is defined as the portion of the diaphragm 65 between the heater 61 and the second temperature sensor 63: see Figs. 1 and 3).

Regarding claim 9, Ooishi discloses (Figs. 1 and 3) the first temperature sensor structure 62 comprises a same distance to the heating element 61 as the second temperature sensor structure 63 (as shown in Figs. 1 and 3).



Regarding claim 11, Ooishi discloses (Figs. 1 and 3) the first discontinuation area and the second discontinuation area comprise several discontinuations (plurality of holes: [0012]; Figs. 1 and 3) arranged such that a grid structure in which a path of a heat conduction through the membrane 65 is longer than a direct path is created (i.e. a path of heat conduction from 61 to 62/63 would “go around” each of the holes, creating a longer path at those portions: see Figs. 1 and 3).

Regarding claim 17, Ooishi discloses (Figs. 1 and 3) the method comprises determining a gas concentration and/or a gas composition based on the detection of the heat transfer (i.e. gas fractions: [0002]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (EP 2,645,089).

Regarding claim 12, Ooishi is applied as above, but does not disclose the discontinuations in the first discontinuation area and in the second discontinuation area are rectangular cutouts with rounded edges.
However, such a modificaiton would be merely a change in shape of Ooishi’s holes, which is an obvious modification.  See MPEP 2144.04(IV)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ooishi’s device so that the discontinuations in the first discontinuation area and in the second discontinuation area are rectangular cutouts with rounded edges.


However, such a modificaiton would be merely a change in size/proporiton of Ooishi’s holes, which is an obvious modification.  See MPEP 2144.04(IV)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ooishi’s device so that the discontinuations in the first discontinuation area and in the second discontinuation area are at least three times as long as they are wide.

	Regarding claim 15, Ooishi is applied as above, but does not disclose the heating element, the first thermal element structure, and/or the second thermal element structure are passivated with a protective layer.
However, the Examiner takes official notice that providing passivating the heater and/or thermal element structures with a protective layer was well-known in the art at the time the invention was filed.  See MPEP 2144.03.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ooishi’s device so that the heating element, the first thermal element structure, and/or the second thermal element structure are passivated with a protective layer.


Allowable Subject Matter
Claims 2, 4, 6-8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent 7,780,343 discloses a gas sensor with a heater, temperature sensors, and slots in the membrane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852